DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on03/23/2020 and 04/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinsson 
(U.S. 2014/0190713).
In regards to claim 1. Martinsson Discloses an electric power work device comprising: 
a body case (1); 
a work tool (illustrated in at least fig. 1, 5) protruding forward from a front side with respect to the body case; 
a motor driving the work tool (see at least paragraph 33 and 37); and 
a battery (see at least paragraph 33) supplying power to the motor, wherein the motor is accommodated in the body case and the battery is detachably attached to a rear side with respect to 
In regards to claim 2. Martinsson Discloses The electric power work device as claimed in claim 1, wherein the top handle includes a gripping part (21), and the thumb rest is arranged on a longitudinal axis (I, fig. 2 and x axis of fig. 7) running through a center (illustrated in fig. 2 and 7) in a lateral direction of the gripping part (illustrated in both fig. 2 and 7).
In regards to claim 3. Martinsson Discloses The electric power work device as claimed in claim 1, wherein the power switch is a push-button switch (see at least paragraph 46).
In regards to claim 4. Martinsson Discloses The electric power work device as claimed in claim 3, wherein the thumb rest and the power switch are arranged on a recessed surface (illustrated in at least fig. 1 and fig. 6 the control is recessed into the top of the handle) formed on an upper surface of the top handle (also see at least paragraphs 4, 6, 42, 43).
In regards to claim 5. Martinsson Discloses The electric power work device as claimed in claim 1, wherein the body case includes, on a left side surface, a side handle (60) extending in the longitudinal direction, and the power switch is arranged on a right side of the thumb rest (see at least paragraph 67-69 the user input device of fig. 6 may be incorporated into the device of fig. 1 this would provide the power switch 31 on at least the right side of the thumb rest).
In regards to claim 6. Martinsson Discloses The electric power work device as claimed in claim 1, wherein the thumb rest includes an indicator light (at least elements 32) to indicate an on/off state of the power switch (see at least paragraph 48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731